        Case 3:21-cv-00230-BAJ-RLB                                      Document 1-2                     04/21/21 Page 1 of 7


GD. CT Corporation                                                                                      Service of Process
                                                                                                        Transmittal
                                                                                                        12/17/2020
                                                                                                        CT Log Number 538760006
   TO:          Kim Lundy Service Of Process
                Walmart Inc.
                702 SW 8TH ST
                BENTONVILLE, AR 72716-6209


   RE:          Process Served in Louisiana

   FOR:         Wal-Mart Louisiana, LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


   TITLE OF ACTION:                                  Torrence Tyrone, Pltf. vs. Wal-Mart Louisiana, LLC, et al., Dfts.

   DOCUMENT(S) SERVED:                               Citation, Petition, Interrogatories, Request(s)

   COURT/AGENCY:                                     19th Judicial District Court, Parish of East Baton Rouge, LA
                                                     Case # C702679

   NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 01/22/2020, Walmart Neighborhood Market,
                                                     Baton Rouge, Louisiana

   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Baton Rouge, LA

   DATE AND HOUR OF SERVICE:                         By Process Server on 12/17/2020 at 08:50

   JURISDICTION SERVED :                             Louisiana

   APPEARANCE OR ANSWER DUE:                         Within 15 days after receipt (Document(s) may contain additional answer dates)

   ATTORNEY(S) / SENDER(S):                          Matthew D. Hemmer
                                                     Morris Bart, LLC
                                                     601 Poydras Street, 24th Floor
                                                     New Orleans, LA 701 30
                                                     504-525-8000

   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 12/17/2020, Expected Purge Date:
                                                     12/22/2020

                                                     Image SOP

                                                     Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com


   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     3867 Plaza Tower Dr.
                                                     Baton Rouge, LA 70816

                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary, CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / AP




                                                                                                                                                     EXHIBIT
                                                                                                                                           a
                                                                                                                                           I
                                                                                                                                                     "B
      Case 3:21-cv-00230-BAJ-RLB                                                  Document 1-2                            04/21/21 Page 2 of 7
J         3




    SERVICE COPY
                                                                                                                                   D5544705
                                                                                                                                                                D5544705


                                                                             CITATION


    TYRONE TORRENCE                                                                            NUMBER C-702679                        SEC. 27
    (Plaintiff)

                                                                                               19th JUDICIAL DISTRICT COURT
    vs
                                                                                               PARISH OF EAST BATON ROUGE
     WAL-MART LOUISIANA, LLC, ET AL
    (Defendant)
                                                                                               STATE OF LOUISIANA



    TO:        WAL-MART LOUISIANA, LLC
               THROUGH THEIR REGISTERED AGENT FOR SERVICE OF PROCESS,
               CT CORPORATION SYSTEM
               3867 PLAZA TOWER DRIVE
               BATON ROUGE, LA 70816


    GREETINGS:


               Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
    sued for.
            You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
    these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
    300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
    an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
    notice.
               This citation was issued by the Clerk of Court for East Baton Rouge Parish on DECEMBER 15,
    2020.



                                                                                    lipi
                                                                                                               Deputy Clerk of Court for
                                                                                                               Doug Welborn, Clerk of Court
    Requesting Attorney: HEMMER, MATTHEW D
                                    (504) 525-8000

    The following documents are attached:
    PETITION FOR DAMAGES, INTERROGATORIES
                                                                    SERVICE INFORMATION:

    Received on the        day of                        20      and on the              day of                          20^         served on the above named party as
    follows:
    PERSONAL SERVICE: On the party herein named at

    DOMICILIARY SERVICE: On the within named                                                           , by leaving the same at his domicile in this parish in the hands of
                                    a person of suitable age and discretion residing in the said domicile at

    SECRETARY OF STATE: By tendering same to the within named, by handing same to

    DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                                      or his domicile, or anyone
    legally authorized to represent him.

    RETURNED: Parish of East Baton Rouge, this                      day of                     _, 20



    SERVICE:$_
    MILEAGE$_                                                                 Deputy Sheriff
    TOTAL:     $_                                                     Parish of East Baton Rouge

                                                                                                                                            l$>
                                                                              CITATION-2000



                                                                                                                                                         .fV<*
                                                                                                                                                       o*
     Case 3:21-cv-00230-BAJ-RLB                                      Document 1-2                    04/21/21 Page 3 of 7


CT Corporation                                                                                       Service of Process
                                                                                                     Transmittal
                                                                                                     12/17/2020
                                                                                                     CT Log Number 538759963
TO:          Kim Lundy Service Of Process
             Walmart Inc.
             702 SW 8TH ST
             BENTONVILLE, AR 72716-6209


RE:          Process Served in Louisiana

FOR:         Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
             WALAAART INC. (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


TITLE OF ACTION:                                  Torrence Tyrone, Pltf. vs. Wal-mart Louisiana, LLC, et al., Dfts. // To: Wal-Mart
                                                  Stores, Inc.

DOCUMENT(S) SERVED:                               Citation, Petition, Interrogatories, Request(s)

COURT/AGENCY:                                     19th Judicial District Court, Parish of East Baton Rouge, LA
                                                  Case # C702679

NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 01/22/2020,
                                                  Walmart Neighborhood Market, Baton Rouge, Louisiana

ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Baton Rouge, LA

DATE AND HOUR OF SERVICE:                         By Process Server on 12/17/2020 at 08:50

JURISDICTION SERVED :                             Louisiana

APPEARANCE OR ANSWER DUE:                         Within 15 days after receipt (Document(s) may contain additional answer dates)

ATTORNEY(S) / SENDER(S):                          Matthew D. Hemmer
                                                  Morris Bart, LLC
                                                  601 Poydras Street, 24th Floor
                                                  New Orleans, LA 701 30
                                                  504-525-8000

ACTION ITEMS:                                     CT has retained the current log, Retain Date: 12/17/2020, Expected Purge Date:
                                                  12/22/2020

                                                  Image SOP

                                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com


REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  3867 Plaza Tower Dr.
                                                  Baton Rouge, LA 7081 6
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / AP
      Case 3:21-cv-00230-BAJ-RLB                                                Document 1-2                    04/21/21 Page 4 of 7


    SERVICE COPY
                                                                                                                       D5544713
                                                                                                                                                  D5544713


                                                                           CITATION


    TYRONE TORRENCE                                                                           NUMBER C-702679             SEC. 27
    (Plaintiff)

                                                                                              19th JUDICIAL DISTRICT COURT
    vs
                                                                                              PARISH OF EAST BATON ROUGE
     WAL-MART LOUISIANA, LLC, ET AL
    (Defendant)
                                                                                              STATE OF LOUISIANA



    TO:        WAL-MART STORES, INC.
               THROUGH THEIR REGISTERED AGENT FOR SERVICE OF PROCESS,
               CT CORPORATION SYSTEM
               3867 PLAZA TOWER DRIVE
               BATON ROUGE, LA 70816


    GREETINGS:


               Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
    sued for.
           You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
    these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
    300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if yoti do not file
    an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further                                                  ~
    notice.
               This citation was issued by the Clerk of Court for East Baton Rouge Parish on DECEMBER 15,
    2020.




                                                                                                         Deputy Clerk of Courtfor
                                                                                                         Doug Welborn, Clerk of Court
    Requesting Attorney: HEMMER, MATTHEW D
                                     (504) 525-8000

    The following documents are attached:
    PETITION FOR DAMAGES, INTERROGATORIES
                                                                  SERVICE INFORMATION:

    Received on the         day of                      20      and on the             day of                  20_      served on the above named party as
    follows:
    PERSONAL SERVICE: On the party herein named at

    DOMICILIARY SERVICE: On the within named                                            , by leaving the same at his domicile in this parish in the hands of
                         a person of suitable age and discretion residing in the said domicile at

    SECRETARY OF STATE: By tendering same to the within named, by handing same to
I
    DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                         or his domicile, or anyone
    legally authorized to represent him.

    RETURNED: Parish of East Baton Rouge, this                    day of                        20.



    SERVICED
    MILEAGES                                                                 Deputy Sheriff
    TOTAL:     $                                                    Parish of East Baton Rouge


                                                                             CITATION-2000
                                                                                                                                                  &
                                                                                                                                            .0



                                                                                                                           <2>
                                                                                                                        %
         Case 3:21-cv-00230-BAJ-RLB                                    Document 1-2                    04/21/21 Page 5 of 7


fy, CT Corporation                                                                                    Service of Process
                                                                                                      Transmittal
                                                                                                      12/17/2020
                                                                                                      CT Log Number 538759528
   TO:         Kim Lundy Service Of Process
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209


   RE:         Process Served in Louisiana

   FOR:        Wal-Mart Real Estate Business Trust (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


   TITLE OF ACTION:                                 Torrence Tyrone, Pltf. vs. Wal-Mart Louisiana, LLC, et al., Dfts. // To: Wal-Mart
                                                    Business Real Estate Trust
                                                    Name discrepancy noted.

   DOCUMENT(S) SERVED:                              Citation, Petition, Interrogatories,

   COURT/AGENCY:                                    19th Judicial District Court, Parish of East Baton Rouge, LA
                                                    Case # C702679

   NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 01 /22/2020 - Walmart Stores Located at Baton
                                                    Rouge, Louisiana

   ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Baton Rouge, LA

   DATE AND HOUR OF SERVICE:                         By Process Server on 12/17/2020 at 08:50

   JURISDICTION SERVED :                            Louisiana

   APPEARANCE OR ANSWER DUE:                        Within 15, days after receipt

   ATTORNEY(S) / SENDER(S):                         Matthew D. Hemmer
                                                    Morris Bart, LLC
                                                    601 Poydras Street, 24th Floor
                                                    New Orleans, LA 701 30
                                                    504-525-8000

   ACTION ITEMS:                                    CT has retained the current log, Retain Date: 12/17/2020, Expected Purge Date:
                                                    12/22/2020

                                                    Image SOP

                                                    Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com


   REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                    3867 Plaza Tower Dr.
                                                    Baton Rouge, LA 7081 6

                                                    877-564-7529
                                                    MajorAccountTeam2@wolterskluwer.com

   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                      Page 1 of 2 / PK
        Case 3:21-cv-00230-BAJ-RLB                                       Document 1-2                    04/21/21 Page 6 of 7


. "I. CT Corporation                                                                                    Service of Process
                                                                                                        Transmittal
                                                                                                         12/17/2020
                                                                                                        CT Log Number 538759528
    TO:         Kim Lundy Service Of Process
                Walmart Inc.
                702 SW 8TH ST
                BENTONVILLE, AR 72716-6209


    RE:         Process Served in Louisiana

    FOR:        Wal-Mart Real Estate Business Trust (Domestic State: DE)




    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 2 of 2 / PK
  Case 3:21-cv-00230-BAJ-RLB                                                Document 1-2                    04/21/21 Page 7 of 7


SERVICE COPY
                                                                                                                 D5544697
                                                                                                                                              D5544697


                                                                       CITATION


TYRONE TORRENCE                                                                           NUMBER C-702679           SEC. 27
(Plaintiff)

                                                                                          19th JUDICIAL DISTRICT COURT
vs
                                                                                          PARISH OF EAST BATON ROUGE
 WAL-MART LOUISIANA, LLC, ET AL
(Defendant)
                                                                                          STATE OF LOUISIANA



TO :       WAL-MART BUSINESS REAL ESTATE TRUST
           THROUGH THEIR REGISTERED AGENT FOR SERVICE OF PROCESS
           CT CORPORATION SYSTEM,
           3867 PLAZA TOWER DRIVE
           BATON ROUGE, LA 70816


GREETINGS:


           Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
                                                                                                                                    *
       You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.
           This citation was issued by the Clerk of Court for East Baton Rouge Parish on DECEMBER 15,
2020.




                                                                                                ^l!                                     /(

                                                                                                      Deputy Clerk of Court for
                                                                                                      Doug Welborn, Clerk of Court
Requesting Attorney: HEMMER, MATTHEW D
                                (504) 525-8000


The following documents are attached:
PETITION FOR DAMAGES, INTERROGATORIES
                                                               SERVICE INFORMATION:

Received on theday of                    20                 and on the             day of.                 20.     served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

DOMICILIARY SERVICE: On the within named                                            by leaving the same at his domicile in this parish in the hands of
                      person of suitable age and discretion residing in the said domicile at


SECRETARY OF STATE: By tendering same to the within named, by handing same to

DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                       or his domicile, or anyone
legally authorized to represent him.

RETURNED: Parish of East Baton Rouge, this                    day of                      20.



SERVICE:!
MILEAGE!                                                                 Deputy Sheriff
TOTAL:     !                                                    Parish of East Baton Rouge


                                                                         CITATION-2000
                                                                                                                                             frflCfc

                                                                                                                        »^
